Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 25, 2014

                                     No. 04-14-00067-CV

                                IN THE MATTER OF B.S.P.,

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012JUV01933
                       The Honorable Carmen Kelsey, Judge Presiding


                                        ORDER
        The reporter’s record in this juvenile appeal was due February 18, 2014. On that day, the
court reporter, Monica Crawford, filed a notice of late record requesting an extension of time
until April 15, 2014 to file the record.

       We grant the request in part. We order the reporter to file the record by March 20,
2014. The court reporter is reminded that, by statute, this juvenile appeal is to take precedence
over other matters. TEX. FAM. CODE ANN. § 56.01(h) (West Supp. 2013).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court